                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

   Cascade Capital, LLC - Series A    )              JUDGMENT IN CASE
       Cascade Capital, LLC,
                                      )
             Plaintiff(s),            )             3:17-cv-00470-RJC-DSC
                                      )
                 vs.                  )
                                      )
        DRS Processing LLC,           )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 24, 2019 Order.

                                               October 24, 2019
